MEMORANDUM OPINION
 
No. 04-10-00689-CV
 
IN THE INTEREST OF
D.K.W., A Child
 
From the 57th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-12915
Honorable John D.
Gabriel Jr., Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Karen
Angelini, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  July 6, 2011
 
DISMISSED
 
Appellant Donnell
L. Weary Jr. appeals the trial court’s judgment signed October 26, 2010.  After
the clerk’s record was filed, the court reporter filed a notice in this court
stating appellant had not paid for the reporter’s record and was not entitled to
the reporter’s record without prepayment.  We therefore ordered appellant to
provide written proof to this court that he had either paid for the reporter’s
record or was entitled to the reporter’s record without prepayment of the court
reporter’s fee.  We advised appellant that if he did not timely provide the
requested written proof, his brief would be due in this court on May 2, 2011,
and he would be permitted to raise only those issues or points that did not
require a reporter’s record.  Appellant did not respond.  Accordingly, on May
18, 2011, we ordered appellant to file, on or before June 17, 2011, his brief,
raising only those issues or points not requiring a reporter’s record, and a
written response reasonably explaining his failure to timely file the brief. 
We advised appellant that if he failed to file the brief and the written
response by the date ordered, we would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a).  Appellant has not filed a brief or the written response ordered
by the court.
We therefore order
this appeal dismissed for want of prosecution.  We further order that
appellee Constance Irene Davis recover her costs in this appeal from appellant
Donnell L. Weary Jr.
PER
CURIAM